Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review her contention that the verdict finding her guilty of both attempted murder in the second degree and assault in the second degree is inconsistent. She objected neither to the court’s charge nor to the verdict as being inconsistent before the jury was discharged (see, People v Stahl, 53 NY2d 1048, 1050; People v Simmons, 155 AD2d 893, lv denied 75 NY2d 818).
The evidence established that the victim was shot with a .22 caliber revolver. The trial court, therefore, did not err in admitting testimony from a forensic analyst that he had participated in seven or eight homicide investigations involv*979ing the use of .22 caliber weapons. That evidence was relevant because it provided background for the witness’s testimony, elicited on cross-examination, regarding his experience as a forensic analyst. There is no merit to defendant’s contention that such testimony constituted unqualified expert medical evidence about the capability of .22 caliber firearms to cause death. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Attempted Murder, 2nd Degree.) Present—Denman, J. P., Boomer, Green, Pine and Davis, JJ.